Clara M. Snouffer brought this a.ction originally against John M. Snouffer in the Franklin Common Pleas for divorce.
It appears that the petition did not set forth or allege any of the statutory grounds for a divorce, but merely set up certain actions of John Snouffer toward another woman.
The Common Pleas granted the divorce and by the decree awarded Clara property valued at $50,000, $850 as attorney fees and a monthly allowance of $200. ■ The Court of Appeals modified the decree by reducing the monthly payments to $100.
John Snouffer in the Supreme Court contends :
1. That the allowance for alimony was excessive, his net worth being approximately $98,000.
2. That the Common Pleas erred in granting the divorce because the petition did not allege any of the statutory grounds of divorce as provided in 11979 GC.